                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                                         Case No. 11-cr-205-pp
      v.

CHRISTOPHER YOUNGER,

            Defendant.
______________________________________________________________________________

      ORDER APPROVING STIPULATION (DKT. NO. 225), REVOKING
     DEFENDANT’S SUPERVISED RELEASE, AND IMPOSING AGREED
                                 SENTENCE
______________________________________________________________________________

      On May 24, 2013, after the defendant pled guilty to one count of

conspiring to possess with intent to distribute marijuana and one count of

conspiring to launder money, Judge Rudolph T. Randa sentenced him to a

prison sentence of one year and one day. Dkt. No. 205. Judge Randa ordered

the defendant to spend four years on supervised release following his release.

Id. The defendant began serving that supervised release term on August 22,

2014. Dkt. No. 216 at 1.

      The parties have filed a stipulation, in which the defendant agrees that

he has violated two of the conditions of supervised release. Dkt. No. 225. He

violated the condition that he participate in drug testing and treatment, by

providing a diluted urine test, failing to report for testing on two occasions, and

drinking and using drugs not prescribed to him (all Grade C violations). Id. at

1-2. He also violated the mandatory condition that he not commit another

                                         1
federal, state or local crime while on supervision, when he assaulted his

mother. Id. at 2. The defendant was charged in St. Louis (Missouri) County

Circuit Court, and pled guilty to second-degree felony assault; on September

11, 2017, that court sentenced him to serve a sentence of seven years in

custody. See Missouri v. Younger, Case No. 16SL-CR03339-01 (St. Louis

County Circuit Court), https://www.courts.mo.gov/casenet/cases/charges.do

(last visited February 8, 2019); Id. at 2. This is a Grade A violation.

      The parties have stipulated that the highest grade violation is the Grade

A violation for committing a state felony, and that the defendant has a criminal

history category of III. Dkt. No. 225 at 2. A Grade A violation in criminal history

category III yields an advisory sentencing range of 18 to 24 months.

      The parties have agreed, under Federal Rules of Criminal Procedure

11(c)(1)(C) and 32.1, that the court should revoke the defendant’s supervised

release and impose a sentence of time served, with no supervised release to

follow, to run concurrently with the sentence imposed by the St. Louis County

Circuit Court. Id. at 2. Under Rule 11(c)(1)(C), parties may enter into a plea

agreement that recommends a specific sentence, and that recommendation

“binds the court once the court accepts the plea agreement.” Under Rule

32.1(b)(2), a defendant may waive a revocation hearing. Finally, 18 U.S.C.

§3583(e)(3) allows a court to revoke a defendant’s supervised release and

require him to serve a prison sentence.

      The parties have agreed that the court should revoke the defendant. Dkt.

No. 225 at 3, 6. The defendant has knowingly waived his right to a hearing. Id.

                                          2
at 4. The court finds the sentence to which the parties have agreed to be

reasonable.

      The court APPROVES the stipulation, and ACCEPTS the Rule 11(c)(1)(C)

plea agreement. Dkt. No. 225.

      The court ORDERS that the defendant’s supervised release is

REVOKED.

      The court ORDERS that the defendant is hereby committed to the

custody of the United States Bureau of Prisons to be imprisoned for a total

term of: TIME SERVED on Count One of the Indictment, and TIME SERVED

on Count Two of the indictment, to run concurrently with the sentence

imposed on Count One, for a total sentence of TIME SERVED. The court

ORDERS that this sentence shall be served CONCURRENTLY with the seven-

year sentence imposed in Missouri v. Younger, 16SL-CR03339-01 (St. Louis

County Circuit Court).

      The court ORDERS that upon release from imprisonment, the defendant

shall be on supervised release for a term of: 0 months on Count One and 0

months on Count Two, to run concurrently with the sentence imposed on

Count One, for a total sentence of 0 months of supervised release.

      Dated in Milwaukee, Wisconsin this 8th day of February, 2019.

                                     BY THE COURT:



                                     ______________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge


                                       3
